                                          ?Entte2)i ^totesf IBisitrttt Court
                           Jfor tliie ^otttliern Biotrtct of ((leorstu
                                       ^upcrofiis; IBtlitoton                            FILED
                                                                                  Scott L. Poff, Clerk
                                                                               United States District Court

                                                                           By casbell at 4:50 pm, Mar 26, 2019
              DERRICK EDWARD ROBINSON,

                             Plaintiff,                           CIVIL ACTION NO.: 5:18-cv-30

                     V.



               WARDEN HILTON HALL;and LfNIT
               MANAGER HANK SIZEMORE,in their
              individual and official capacities.

                             Defendants.



                                                     ORDER


                    The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no. 27.             Plaintiff did not file

              Objections to this Report and Recommendation.              Accordingly, the

              Court ADOPTS the Magistrate Judge's Report and Recommendation as

              the opinion of the Court.             The Court DXSMXSSES without prejudice

              Plaintiff's Complaint and DENIES as moot Plaintiff's motions for

              injunctive relief.           The Court DIRECTS the Clerk of Court to

              CLOSE this case and to enter the appropriate judgment of

              dismissal.




A0 72A
(Rev. 8/82)
                   The Court also DENIES Plaintiff in forma pauperls status on

              appeal.

                  SO ORDERED, this           of   ^                  f 2019.




                                              A GODBEY WOOD, JUDGE
                                        IITE^STATES DISTRICT COURT
                                      SbUTHCRN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
